UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      



  Jesus Gonzalez,

                        Plaintiff,                                               20-cv-9564 (AJN)

                 –v–                                                                  ORDER

  The Williamsburg Hotel BK LLC,

                        Defendant.


ALISON J. NATHAN, District Judge:

       The deadline for any application to restore this action to the Court’s calendar as set forth

in the Court’s Order of May 6, 2021 (Dkt. No. 25), is extended for an additional thirty days. All

other conferences and deadlines remained adjourned.

       This resolves Docket Number 26.


       SO ORDERED.

Dated: June 3, 2021                                __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
